Exhibit 10.8
EXECUTION COPY

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
 
  One Gaylord Drive
 
  Nashville, Tennessee 37214
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Wells Fargo Securities LLC
 
  solely as agent of Wachovia Bank, National Association
TELEPHONE:
  (704) 715-8086
FACSIMILE:
  (704) 383-8425
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  [                 ]

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Wachovia Bank,
National Association (“Wachovia”) and Gaylord Entertainment Company
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between Wachovia
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Wachovia and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of U.S.$35 million and with such other
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:
General:

     
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  September 29, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with

 



--------------------------------------------------------------------------------



 



     
 
  the Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Wachovia.
 
   
Shares:
  The common stock, par value USD $.01 per share, of Counterparty.
 
   
Number of Warrants:
  For each Component, as provided in Annex C to this Confirmation.
 
   
Strike Price:
  As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The New York Stock Exchange.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Wachovia. The Calculation Agent shall, upon written request by the
Counterparty, provide a written explanation of any calculation or adjustment
made by it including, where applicable, a description of the methodology and
data applied.
 
   
Procedure for Exercise:
   
 
   
      In respect of any Component:
   
 
   
Expiration Date:
  As provided in Annex C to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions,

2



--------------------------------------------------------------------------------



 



     
 
  the Relevant Price for the Expiration Date shall be the prevailing market
value per Share determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” has the meaning provided in Annex B to this
Confirmation.
 
   
Automatic Exercise:
  Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof, and by replacing the words “or
(iii) an Early Closure.” with “(iii) an Early Closure or (iv) a Regulatory
Disruption, in each case that the Calculation Agent determines is material.”
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  Any event that Wachovia, in its reasonable discretion, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Wachovia,
and including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M and/or analyzing Wachovia as if Wachovia were
the Issuer or an affiliated purchaser of the Issuer), for Wachovia to refrain
from or decrease any market activity in connection with the Transaction.
Wachovia shall notify Counterparty as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Expiration Dates affected by it.

3



--------------------------------------------------------------------------------



 



     
Settlement Terms:
   
 
   
      In respect of any Component:
   
 
   
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Wachovia a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Wachovia, and cash in lieu of any fractional shares valued at the
Relevant Price for the Valuation Date corresponding to such Settlement Date. If,
in the good faith reasonable judgment of Wachovia based on the advice of
counsel, the Shares deliverable hereunder would not be immediately freely
transferable by Wachovia under Rule 144 (“Rule 144”) under the U.S. Securities
Act of 1933, as amended (the “Securities Act”) or any successor provision, then
Wachovia may elect to either (x) accept delivery of such Shares notwithstanding
the fact that such Shares are not immediately freely transferable by Wachovia
under Rule 144 or any successor provision or (y) require that such delivery take
place pursuant to the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below.
 
   
Net Share Amount:
  For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
 
   
Relevant Price:
  On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page GET.N <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).
 
   
Settlement Currency:
  USD.
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.

4



--------------------------------------------------------------------------------



 



     
Dividends:
   
 
   
      In respect of any Component:
   
 
   
Dividend Adjustments:
  Counterparty agrees to notify Wachovia promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.
 
   
Adjustments:
   
 
   
      In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.
 
   
Extraordinary Events:
   
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.
 
   
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Wachovia that Wachovia has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Wachovia to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Wachovia, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences

5



--------------------------------------------------------------------------------



 



     
 
  set forth in Section 12.2(e)(ii) of the Equity Definitions shall apply.
 
   
 
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
or expected liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3)”.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Component Adjustment.
 
   
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed,

6



--------------------------------------------------------------------------------



 



     
 
  re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Inapplicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
      Maximum Stock Loan Rate:
  200 basis points per annum
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
      Initial Stock Loan Rate:
  25 basis points per annum
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  Wachovia for all applicable Additional Disruption Events
 
   
Determining Party:
  Wachovia for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

7



--------------------------------------------------------------------------------



 



Mutual Representations: Each of Wachovia and Counterparty represents and
warrants to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty shall provide written notice to Wachovia within 24 hours of
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Wachovia in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Wachovia or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Wachovia or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.

8



--------------------------------------------------------------------------------



 



  (iii)   Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act and the regulations
promulgated thereunder, including Rule 13e-1 and Rule 13e-4 under the Exchange
Act) in connection with the Transaction.     (vi)   The representations and
warranties of Counterparty set forth in Section 3 of the Agreement and Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Wachovia Bank Securities Inc. as representative of the initial purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date, and are hereby deemed to be repeated to Wachovia as of such
dates as if set forth herein.     (vii)   The Shares issuable upon exercise of
all Warrants (the “Warrant Shares”) have been duly authorized and, when
delivered pursuant to the terms of such Transaction, shall be validly issued,
fully-paid and non-assessable, and such issuance of the Warrant Shares shall not
be subject to any preemptive or similar rights and shall, upon such issuance, be
accepted for listing or quotation on the Exchange.     (viii)   Counterparty is
not as of the Trade Date and as of the date on which Counterparty delivers any
Termination Delivery Units, and shall not be after giving effect to the
transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)).     (ix)   Counterparty is not, and after giving
effect to the transactions contemplated hereby will not be, an “investment
company” as such term is defined in the Investment Company Act.     (x)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Wachovia is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.     (xi)  
Counterparty understands, agrees and acknowledges that no obligations of
Wachovia to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Wachovia or any governmental agency.     (xii)   Counterparty shall deliver to
Wachovia an opinion of counsel, dated as of the Trade Date, and reasonably
acceptable to Wachovia in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement and such other matters as Wachovia may
reasonably request.

9



--------------------------------------------------------------------------------



 



  (xiii)   On each anniversary of the Trade Date, Counterparty shall deliver to
Wachovia an officer’s certificate, signed by an authorized officer, stating the
number of Available Shares (as defined in the provision titled “Limitation On
Delivery of Shares” below).

Miscellaneous:

    Effectiveness. If, on or prior to the Effective Date, Wachovia reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Wachovia’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction. Netting and
Set-Off. The parties hereto agree that the Transaction shall not be subject to
netting or set off with any other transaction.       Qualified Financial
Contracts. It is the intention of the parties that, in respect of Counterparty,
(a) the Transaction shall constitute a “qualified financial contract” within the
meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s
rights under Sections 5 and 6 of the Agreement constitute rights of the kind
referred to in 12 U.S.C. Section 1821(e)(8)(A).       Method of Delivery.
Whenever delivery of funds or other assets is required hereunder by or to
Counterparty, such delivery shall be effected through Agent. In addition, all
notices, demands and communications of any kind relating to the Transaction
between Wachovia and Counterparty shall be transmitted exclusively through
Agent.       Status of Claims in Bankruptcy. Wachovia acknowledges and agrees
that this Confirmation is not intended to convey to Wachovia rights with respect
to the Transaction that are senior to the claims of common stockholders in any
U.S. bankruptcy proceedings of Counterparty; provided that nothing herein shall
limit or shall be deemed to limit Wachovia’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Wachovia’s rights in respect of any transactions other than
the Transaction.       No Collateral. Notwithstanding any provision of this
Confirmation, the Agreement, Equity Definitions, or any other agreement between
the parties to the contrary, the obligations of Counterparty under the
Transaction are not secured by any collateral.       Securities Contract; Swap
Agreement. The parties hereto agree and acknowledge that Wachovia is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” or a “transfer” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Wachovia is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.       Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events. If Counterparty owes
Wachovia any amount in connection with the Transaction pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
case of an Extraordinary Event in which the consideration or proceeds to be paid
to holders of Shares as a result of such event consists solely of cash) or
pursuant to Section 6(d)(ii) of the Agreement (except in the case of an Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party, other than (x) an Event of Default of
the type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event

10



--------------------------------------------------------------------------------



 



    of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of
the Agreement that in the case of either (x) or (y) resulted from an event or
events outside Counterparty’s control) (a “Counterparty Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Counterparty Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to Wachovia, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Early Termination Date or other date the
transaction is terminated, as applicable (“Notice of Counterparty Termination
Delivery”); provided that if Counterparty does not elect to satisfy the
Counterparty Payment Obligation by delivery of Termination Delivery Units,
Wachovia shall have the right, in its sole discretion, to require Counterparty
to satisfy the Counterparty Payment Obligation by such delivery. Within a
commercially reasonable period of time following receipt of a Notice of
Counterparty Termination Delivery, Counterparty shall deliver to Wachovia a
number of Termination Delivery Units having a cash value equal to the amount of
such Counterparty Payment Obligation (such number of Termination Delivery Units
to be delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be sold over a commercially reasonable
period of time to generate proceeds equal to the cash equivalent of such payment
obligation). In addition, if, in the good faith reasonable judgment of Wachovia,
for any reason, the Termination Delivery Units deliverable pursuant to this
paragraph would not be immediately freely transferable by Wachovia under
Rule 144 or any successor provision, then Wachovia may elect either to
(x) accept delivery of such Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
the provisions set forth opposite the caption “Registration/Private Placement
Procedures” below. If the provisions set forth in this paragraph are applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described above)
and 9.12 of the Equity Definitions shall be applicable, except that all
references to “Shares” shall be read as references to “Termination Delivery
Units”.       “Termination Delivery Unit” means (a) in the case of a Termination
Event, an Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.       Delivery or Receipt of Cash. For the avoidance of
doubt, nothing in this Confirmation shall be interpreted as requiring
Counterparty to cash settle this Transaction, except in circumstances where such
cash settlement is within Counterparty’s control (including, without limitation,
where Counterparty elects to deliver or receive cash, where Counterparty fails
timely to provide the Notice of Counterparty Termination Delivery, or where
Counterparty has made Private Placement Settlement unavailable due to the
occurrence of events within its control ) or in those circumstances in which
holders of the Shares would also receive cash.       Registration/Private
Placement Procedures. If, in the reasonable opinion of Wachovia, following any
delivery of Shares or Termination Delivery Units to Wachovia hereunder, such
Shares or Termination Delivery Units would be in the hands of Wachovia subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Termination
Delivery Units pursuant to any applicable federal or state securities law
(including, without limitation, any such requirement arising under Section 5 of
the Securities Act as a result of such Shares or Termination Delivery Units
being “restricted securities”, as such term is defined in Rule 144) (such Shares
or Termination Delivery Units, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) of
Annex A hereto at the election of Counterparty, unless waived by Wachovia.
Notwithstanding the foregoing, solely in respect of any Warrants exercised or
deemed exercised on any Exercise Date, Counterparty shall elect,

11



--------------------------------------------------------------------------------



 



    prior to the first Settlement Date for the first Exercise Date, a Private
Placement Settlement (as defined in Annex A hereto) or Registration Settlement
(as defined in Annex A hereto) for all deliveries of Restricted Shares for all
such Exercise Dates which election shall be applicable to all Settlement Dates
for such Warrants and the procedures in clause (i) or clause (ii) of Annex A
hereto shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement
Settlement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder. If the Private Placement Settlement or the Registration
Settlement shall not be effected as set forth in clauses (i) or (ii) of Annex A,
as applicable, then failure to effect such Private Placement Settlement or such
Registration Settlement shall constitute an Event of Default with respect to
which Counterparty shall be the Defaulting Party.       Share Deliveries.
Counterparty acknowledges and agrees that, to the extent that Wachovia is not
then an affiliate, as such term is used in Rule 144, of Counterparty and has not
been such an affiliate of Counterparty for 90 days (it being understood that
Wachovia shall not be considered such an affiliate of Counterparty solely by
reason of its right to receive Shares pursuant to a Transaction hereunder), any
Shares or Termination Delivery Units delivered hereunder at any time after one
year from the Premium Payment Date shall be eligible for resale under Rule 144
or any successor provision, and Counterparty agrees to promptly remove, or cause
the transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any restrictions on resale under the Securities Act from
the certificates representing such Shares or Termination Delivery Units.
Counterparty further agrees that with respect to any Shares or Termination
Delivery Units delivered hereunder at any time after 6 months from the Premium
Payment Date but prior to 1 year from the Premium Payment Date, to the extent
that Counterparty then satisfies the current information requirement of
Rule 144, Counterparty shall promptly remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any such restrictions or requirements from the certificates representing such
Share or Termination Delivery Units upon delivery by Wachovia to Counterparty or
such transfer agent of any customary seller’s and broker’s representation
letters in connection with resales of such Shares or Termination Delivery Units
pursuant to Rule 144, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Wachovia. Counterparty further agrees and acknowledges that Wachovia
shall run a holding period under Rule 144 with respect to the Warrants and/or
any Shares or Termination Delivery Units delivered hereunder notwithstanding the
existence of any other transaction or transactions between Counterparty and
Wachovia relating to the Shares. Counterparty further agrees that Shares or
Termination Delivery Units delivered hereunder prior to the date that is
6 months from the Premium Payment Date may be freely transferred by Wachovia to
its affiliates, and Counterparty shall effect such transfer without any further
action by Wachovia. Notwithstanding anything to the contrary herein,
Counterparty agrees that any delivery of Shares or Termination Delivery Units
shall be effected by book-entry transfer through the facilities of the Clearance
System if, at the time of such delivery, the certificates representing such
Shares or Termination Delivery Units would not contain any restrictive legend as
described above. Notwithstanding anything to the contrary herein, to the extent
the provisions of Rule 144 or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
changes after the Trade Date, the agreements of Counterparty herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144, including Rule 144(b) or any successor
provision, as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.       No Material Non-Public Information. On each
day during the period beginning on the Trade Date and ending on the earlier of
the December 7, 2009 and the day on which Wachovia has informed Counterparty in
writing that Wachovia has completed all purchases or sales of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
Counterparty represents and warrants to Wachovia that it is not aware of any
material nonpublic information concerning itself or the Shares.       Limit on
Beneficial Ownership; Share Accumulation Condition. Notwithstanding any other
provisions hereof, Wachovia may not exercise any Warrant hereunder, Automatic
Exercise shall not apply with respect thereto, and no delivery hereunder
(including pursuant to provisions opposite the headings “Alternative
Calculations and Counterparty Payments on Early Termination and on Certain
Extraordinary Events,” “Registration/Private Placement Procedures,” “Limitation
on Delivery of Shares” or Annex A) shall be

12



--------------------------------------------------------------------------------



 



    made, to the extent (but only to the extent) that the receipt of any Shares
upon such exercise or delivery would result in the Equity Percentage (as defined
below) exceeding 9% or an Ownership Trigger (as defined below) being met. In
addition, Wachovia agrees that if at any time a delivery of Shares hereunder
would result in a Share Accumulation Condition, it shall so notify Counterparty
and instruct Counterparty to defer such delivery to the extent necessary to
avoid the existence of a Share Accumulation Condition. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in the Equity Percentage exceeding 9% or
an Ownership Trigger being met. If any delivery owed to Wachovia or exercise
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery and Wachovia’s right to exercise
a Warrant shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Clearance System
Business Day after, Wachovia gives notice to Counterparty that such exercise or
delivery would not result in the Equity Percentage exceeding 9%, an Ownership
Trigger being met, or a Share Accumulation Condition, as applicable. “Share
Accumulation Condition” means that, at any time of determination, the number of
Shares previously delivered to Wachovia pursuant to the exercise of Warrants and
then still owned by Wachovia is greater than 2,048,975 (as such number may be
adjusted from time to time by the Calculation Agent to account for any
subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares.)       Repurchase
Notices. Counterparty shall, on any day on which Counterparty effects any
repurchase of Shares, provide Wachovia with a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Warrant
Equity Percentage (as defined below) is greater by 0.5% or more than the Warrant
Equity Percentage set forth in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater by 0.5% or more than
the Warrant Equity Percentage as of the date hereof). The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, of (1) the
numerator of which is the Number of Warrants, and (2) the denominator of which
is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Wachovia and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
person (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Wachovia’s hedging activities as a consequence of
becoming, or of the risk of becoming, an “insider” as defined under Section 16
of the Exchange Act, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expense (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Counterparty’s failure to provide Wachovia with a Repurchase Notice on the
day and in the manner specified herein, and to reimburse, upon written request,
each of such Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall be relieved from liability to the extent that the
Indemnified Person fails promptly to notify Counterparty of any action commenced
against it in respect of which indemnity may be sought hereunder; provided that
failure to notify Counterparty (x) shall not relieve Counterparty from any
liability hereunder to the extent it is not materially prejudiced as a result
thereof and (y) shall not, in any event, relieve Counterparty from any liability
that it may have otherwise than on account of this indemnity agreement.
Counterparty shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a

13



--------------------------------------------------------------------------------



 



    result of such losses, claims, damages or liabilities. The remedies provided
for in this paragraph are not exclusive and shall not limit any rights or
remedies that may otherwise be available to any Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.       Foreign Ownership Notices. Promptly
following any determination by Counterparty of the percentage (“Foreign
Ownership Percentage”) of its “capital stock” owned of record or voted by
“aliens” and other persons described in Section 310 (b)(4) of the Communications
Act of 1934 (or any successor provisions) (in each case within the meaning of
such Section 310(b)(4)) and on any date on which Counterparty is obligated to
deliver a Repurchase Notice, Counterparty shall provide Wachovia with a written
notice setting out the Foreign Ownership Percentage and the Pro Forma Foreign
Ownership Percentage; provided, however, that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Wachovia in connection
with this Transaction. “Pro Forma Foreign Ownership Percentage” means the
Foreign Ownership Percentage determined as if Wachovia owned a number of Shares
equal to the Number of Warrants.       Limitation On Delivery of Shares.
Notwithstanding anything herein or in the Agreement to the contrary, in no event
shall Counterparty be required to deliver Shares in connection with the
Transaction in excess of 4,403,664 Shares (the “Maximum Delivery Amount”).
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that the Transaction is outstanding) that the Maximum Delivery Amount
is equal to or less than the number of authorized but unissued Shares of
Counterparty that are not reserved for future issuance in connection with
transactions in the Shares (other than the Transaction) on the date of the
determination of the Maximum Delivery Amount (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Wachovia
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.       Additional
Termination Event. The occurrence of any of the following shall constitute an
Additional Termination Event with respect to which (1) Counterparty shall be the
sole Affected Party and (2) the Transaction shall be the sole Affected
Transaction; provided that with respect to any Additional Termination Event,
Wachovia may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon termination of the Affected Transaction, a Transaction
with terms identical to those set forth herein except with a Number of Warrants
equal to the unaffected number of Warrants shall be treated for all purposes as
the Transaction, which shall remain in full force and effect:       (i) Wachovia
reasonably determines based on the advice of counsel that it is advisable to
terminate a portion of the Transaction so that Wachovia’s related hedging
activities will comply with applicable securities laws, rules or regulations;  
    (ii) The Shares are not approved for listing on the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);       (iii) any “person” or “group” (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act or any
successor provisions, including any group acting for the purpose of acquiring,
holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act or any successor provision) is or becomes the
“beneficial owner” (as that term is used in Rule 13d-3 under the Exchange Act),

14



--------------------------------------------------------------------------------



 



    directly or indirectly, of shares representing 50% or more of the total
voting power of all outstanding classes of Counterparty’s capital stock or other
interests normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors, managers or
trustees (“voting stock”) or has the power, directly or indirectly, to elect a
majority of the members of Counterparty’s board of directors;       (iv)
Counterparty consolidates with, enters into a binding share exchange with, or
merges with or into, another person, or Counterparty sells, assigns, conveys,
transfers, leases or otherwise disposes in one transaction or a series of
transactions of all or substantially all of its assets, or any person
consolidates with, or merges with or into, Counterparty, in any such event,
other than any transaction:

      (1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction; or    
    (2) in which at least 95% of the consideration paid for the Shares (other
than cash payments for fractional shares or pursuant to dissenters’ appraisal
rights) consists of shares of common stock traded on the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or any of
their respective successors) (or which will be so traded immediately following
such transaction);

    (v) (a) individuals who on the Effective Date constituted Counterparty’s
board of directors and (b) any new directors whose election to Counterparty’s
board of directors or whose nomination for election by Counterparty’s
stockholders was approved by at least a majority of the directors at the time of
such election or nomination still in office either who were directors on the
Effective Date or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of Counterparty’s board
of directors;       (vi) the holders of Counterparty’s capital stock approve any
plan or proposal for liquidation or dissolution of Counterparty; or       (vii)
a determination by Counterparty that Wachovia is a “Disqualified Person” or any
action by Counterparty to cause any shares owned by Wachovia to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions).    
  Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Wachovia may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.       If, as determined in Wachovia’s sole discretion, (a) at any
time (1) the Equity Percentage exceeds 8.0% or the Pro Forma Foreign Ownership
Percentage exceeds 22.0% or (2) Wachovia, Wachovia Group (as defined below) or
any person whose ownership position would be aggregated with that of Wachovia or
Wachovia Group (Wachovia, Wachovia Group or any such person, a “Wachovia
Person”) under Section 203 of the Delaware General Corporation Law (the “DGCL
Takeover Statute”) or other federal, state or local laws, regulations or
regulatory orders applicable to ownership of Shares (“Applicable Laws”) or the
Amended and Restated Rights Agreement between Gaylord Entertainment Company and
Computershare Trust Company, N.A., dated as of March 9, 2009 (as may be amended,
modified or supplemented from time to time, the “Rights Agreement”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to (I) reporting, registration,
filing or notification obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Wachovia Person under
Applicable Laws (including, without limitation, “interested shareholder” or
“acquiring Person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met

15



--------------------------------------------------------------------------------



 



    or the relevant approval has not been received, (II) a distribution date (or
other event with similar consequences) under the Rights Agreement or (III) give
rise to a designation of Wachovia as a “Disqualified Person” or cause any shares
owned by Wachovia to be subject to redemption or to any suspension of rights of
stock ownership (in each case pursuant to or within the meaning of Article IV(D)
of the Restated Certificate of Incorporation of Counterparty or any analogous or
successor provisions) (this clause (2)(x), the “Ownership Trigger”) minus (y) 1%
of the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”), and
(b) Wachovia is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Wachovia may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of this Transaction, such
that an Excess Ownership Position no longer exists following such partial
termination. In the event that Wachovia so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Warrants equal to the Terminated Portion (allocated
among the Components thereof in the discretion of Wachovia), (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such Transaction shall be the only Terminated Transaction (and, for the
avoidance of doubt, the provisions set forth under the caption “Alternative
Calculations and Counterparty Payment on Early Termination and on Certain
Extraordinary Events” shall apply to any amount that is payable by Counterparty
to Wachovia pursuant to this sentence). The “Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Wachovia and any of its affiliates subject to aggregation
with Wachovia for purposes of the “beneficial ownership” test under Section 13
of the Exchange Act and all persons who may form a “group” (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act) with Wachovia (collectively,
“Wachovia Group”) “beneficially own” (within the meaning of Section 13 of the
Exchange Act) without duplication on such day and (B) the denominator of which
is the number of Shares outstanding on such day.       Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Wachovia to
purchase, sell, receive or deliver any shares or other securities to or from
Counterparty, Wachovia may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities and otherwise to perform
Wachovia’s obligations in respect of the Transaction and any such designee may
assume such obligations. Wachovia shall be discharged of its obligations to
Counterparty to the extent of any such performance.       Amendments to Equity
Definitions. (a) Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by: (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(ii) replacing “will lend” with “lends” in subsection (B); and (iii) deleting
the phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in
the amount of the Hedging Shares or” in the penultimate sentence; and
(b) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); (ii) (1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other”; and (iii) deleting subsection (X) in its entirety and
the words “or (Y)” immediately following subsection (X).       Severability;
Illegality. If compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.       Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II)

16



--------------------------------------------------------------------------------



 



    ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.       Governing law: The law of the State of New
York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) Wachovia
Wells Fargo Securities LLC
201 South College Street, 6th Floor
Charlotte, NC 28288-0601
Attention: Equity Derivatives
Telephone: (704) 715-8086
Facsimile: (704) 383-8425
with a copy to:
Wachovia Bank, National Association
375 Park Avenue.
New York, New York 10152
Attention: Head of Documentation
Telephone: (212) 214-6100
Facsimile: (212) 214-5913
This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Wachovia a facsimile of the fully-executed
Confirmation to Wachovia at (704) 383-8425. Originals shall be provided for your
execution upon your request.

17



--------------------------------------------------------------------------------



 



We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
[SIGNATURE PAGES FOLLOW]

18



--------------------------------------------------------------------------------



 



Very truly yours,
WELLS FARGO SECURITIES, LLC,
acting solely in its capacity as Agent of Wachovia Bank, National Association

         
By:
  /s/ Cathleen Burke
 
Name: Cathleen Burke    
 
  Title: Managing Director    

WACHOVIA BANK, NATIONAL ASSOCIATION
By: Wells Fargo Securities, LLC, acting solely in its capacity as its Agent

         
By:
  /s/ Cathleen Burke
 
Name: Cathleen Burke    
 
  Title: Managing Director    

[Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

         
By:
  /s/ Carter R. Todd
 
Name: Carter R. Todd    
 
  Title: EVP and General Counsel    

[Counterparty Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Wachovia; provided
that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Wachovia (or any affiliate designated by
Wachovia) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Wachovia (or any such affiliate of Wachovia). The Private Placement Settlement
of such Restricted Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Wachovia, due diligence rights (for Wachovia or any buyer of the Restricted
Shares designated by Wachovia), opinions and certificates, and such other
documentation as is customary for private placement agreements for private
placements of equity securities of issuers of its size, all reasonably
acceptable to Wachovia. In the event of a Private Placement Settlement, the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
shall be deemed to be the Net Share Settlement Amount or the Counterparty
Payment Obligation, respectively, plus an additional amount (determined from
time to time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Counterparty Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Wachovia as provided herein) at a
rate equal to the open Federal Funds Rate plus 100 basis points per annum for
the period from, and including, such Settlement Date or the date on which the
Counterparty Payment Obligation is due, respectively, to, but excluding, the
related date on which all the Restricted Shares have been sold and calculated on
an Actual/360 basis.   (ii)   If Counterparty elects to settle the Transaction
pursuant to this clause (ii) (a “Registration Settlement”), then Counterparty
shall promptly (but in any event no later than the beginning of the Resale
Period) file and use its reasonable best efforts to make effective under the
Securities Act a registration statement or supplement or amend an outstanding
registration statement in form and substance reasonably satisfactory to
Wachovia, to cover the resale of such Restricted Shares (and any Make-whole
Shares) in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity
underwriting agreements for resales of equity securities of issuers of its size,
all reasonably acceptable to Wachovia. If Wachovia, in its sole reasonable
discretion, is not satisfied with such procedures and documentation, Private
Placement Settlement shall apply. If Wachovia is satisfied with such procedures
and documentation, it shall sell the Restricted Shares (and any Make-whole
Shares) pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Wachovia completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Counterparty Payment Obligation, (ii) the date upon which all
Restricted Shares (and any Make-whole Shares) have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) and (iii) the date
upon which all Restricted Shares (and any Make-whole Shares) may be sold or
transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) without any further restriction whatsoever.   (iii)   If
(ii) above is applicable and the Net Share Settlement Amount or the Counterparty
Payment Obligation, as applicable, exceeds the realized net proceeds from such
resale, or if (i) above is applicable and the Freely Tradeable Value (as defined
below) of the Shares owed pursuant to the Net Share Settlement Amount, or the
Counterparty Payment Obligation (in each case as adjusted pursuant to
(i) above), as applicable, exceeds the realized net proceeds from such resale,
Counterparty shall transfer to Wachovia by the open of the regular trading
session on the

A-1



--------------------------------------------------------------------------------



 



    Exchange on the Exchange Business Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”), at its
option, either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”. “Freely Tradeable Value” means the value of
the number of Shares delivered to Wachovia which such Shares would have if they
were freely tradeable (without prospectus delivery) upon receipt by Wachovia, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

     
Strike Price:
  USD32.70
 
   
Premium:
  USD7,290,000
 
   
Final Disruption Date:
  June 24, 2015.

B-1



--------------------------------------------------------------------------------



 



ANNEX C
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

          Component Number   Number of Warrants   Expiration Date 1.   24,465  
01/02/15 2.   24,465   01/05/15 3.   24,465   01/06/15 4.   24,465   01/07/15 5.
  24,465   01/08/15 6.   24,465   01/09/15 7.   24,465   01/12/15 8.   24,465  
01/13/15 9.   24,465   01/14/15 10.   24,465   01/15/15 11.   24,465   01/16/15
12.   24,465   01/20/15 13.   24,465   01/21/15 14.   24,465   01/22/15 15.  
24,465   01/23/15 16.   24,465   01/26/15 17.   24,465   01/27/15 18.   24,465  
01/28/15 19.   24,465   01/29/15 20.   24,465   01/30/15 21.   24,465   02/02/15
22.   24,465   02/03/15 23.   24,465   02/04/15 24.   24,465   02/05/15 25.  
24,465   02/06/15 26.   24,465   02/09/15 27.   24,465   02/10/15 28.   24,465  
02/11/15 29.   24,465   02/12/15 30.   24,465   02/13/15 31.   24,465   02/17/15
32.   24,465   02/18/15 33.   24,465   02/19/15 34.   24,465   02/20/15 35.  
24,465   02/23/15 36.   24,465   02/24/15 37.   24,465   02/25/15 38.   24,465  
02/26/15 39.   24,465   02/27/15

C-1



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 40.   24,465  
03/02/15 41.   24,465   03/03/15 42.   24,465   03/04/15 43.   24,465   03/05/15
44.   24,465   03/06/15 45.   24,465   03/09/15 46.   24,465   03/10/15 47.  
24,465   03/11/15 48.   24,465   03/12/15 49.   24,465   03/13/15 50.   24,465  
03/16/15 51.   24,465   03/17/15 52.   24,465   03/18/15 53.   24,465   03/19/15
54.   24,465   03/20/15 55.   24,465   03/23/15 56.   24,465   03/24/15 57.  
24,465   03/25/15 58.   24,465   03/26/15 59.   24,465   03/27/15 60.   24,465  
03/30/15 61.   24,465   03/31/15 62.   24,465   04/01/15 63.   24,465   04/02/15
64.   24,465   04/06/15 65.   24,465   04/07/15 66.   24,465   04/08/15 67.  
24,465   04/09/15 68.   24,465   04/10/15 69.   24,465   04/13/15 70.   24,465  
04/14/15 71.   24,465   04/15/15 72.   24,465   04/16/15 73.   24,465   04/17/15
74.   24,465   04/20/15 75.   24,465   04/21/15 76.   24,465   04/22/15 77.  
24,465   04/23/15 78.   24,465   04/24/15 79.   24,465   04/27/15 80.   24,465  
04/28/15 81.   24,465   04/29/15 82.   24,465   04/30/15 83.   24,465   05/01/15
84.   24,465   05/04/15 85.   24,465   05/05/15

C-2



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 86.   24,465  
05/06/15 87.   24,465   05/07/15 88.   24,465   05/08/15 89.   24,465   05/11/15
90.   24,447   05/12/15

C-3